

115 HR 2397 IH: DPRK Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2397IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Yoho (for himself, Mr. Royce of California, Mr. Engel, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the North Korean Human Rights Act of 2004 to authorize further actions to promote freedom
			 of information and democracy in North Korea, and for other purposes.
	
 1.Short titleThis Act may be cited as the Distribution and Promotion of Rights and Knowledge Act of 2017 or the DPRK Act of 2017. 2.Actions to promote freedom of information and democracy in North KoreaThe North Korean Human Rights Act of 2004 is amended—
 (1)in subsection (a) of section 103 (22 U.S.C. 7813)— (A)by striking radio broadcasting and inserting broadcasting, including news rebroadcasting,; and
 (B)by striking increase broadcasts and inserting increase such broadcasts, including news rebroadcasts,; and (2)in subsection (a) of section 104 (22 U.S.C. 7814)—
 (A)by striking The President and inserting the following:  (1)In generalThe President;
 (B)by inserting , USB drives, micro SD cards, audio players, video players, cell phones, wi-fi, wireless internet, webpages, internet, wireless telecommunications, and other electronic media that shares information before the period at the end; and
 (C)by adding at the end the following new paragraphs:  (2)DistributionIn accordance with the sense of Congress described in section 103, the President, acting through the Secretary of State, is authorized to distribute or provide grants to distribute information receiving devices, electronically readable devices, and other informational sources into North Korea, including devices and informational sources specified in paragraph (1). To carry out this paragraph, the President is authorized to issue directions to facilitate the free-flow of information into North Korea.
 (3)Research and development grant programIn accordance with the authorization described in paragraphs (1) and (2) to increase the availability and distribution of sources of information inside North Korea, the President, acting through the Secretary of State, is authorized to establish a grant program to make grants to eligible entities to develop or distribute (or both) new products or methods to allow North Koreans easier access to outside information. Such program may involve public-private partnerships.
 (4)CultureIn accordance with the sense of Congress described in section 103, the Broadcasting Board of Governors may broadcast American, Korean, Chinese, and other popular music, television, movies, and popular cultural references as part of its programming.
 (5)Rights and lawsIn accordance with the sense of Congress described in section 103, the Broadcasting Board of Governors shall broadcast to North Korea in the Korean language information on rights, laws, and freedoms afforded through the North Korean Constitution, the Universal Declaration of Human Rights, the United Nations Commission of Inquiry on Human Rights in the Democratic People’s Republic of Korea, and any other applicable treaties or international agreements to which North Korea is bound.
 (6)Broadcasting reportNot later than— (A)180 days after the date of the enactment of this paragraph, the Secretary of State, in consultation with the Broadcasting Board of Governors, shall submit to the appropriate congressional committees a report that sets forth a detailed plan for improving broadcasting content for the purpose of targeting new audiences and increasing listenership; and
 (B)one year after the date of the enactment of this paragraph and annually thereafter for each of the next five years, the Secretary of State, in consultation with the Broadcasting Board of Governors, shall submit to the appropriate congressional committees a report on the effectiveness of actions taken pursuant to this section, including data reflecting audience and listenership, device distribution and usage, technological development and advancement usage, and other appropriate information to fully inform Congress..
				